Exhibit 10.1

 

FIRST Amendment to GRID PROMISSORY NOTE

 

This First Amendment to Grid Promissory Note (the “First Amendment”) is entered
into as of October 30, 2017, by and between ERBA Diagnostics, Inc., a Delaware
corporation (“Maker”), and Erba Diagnostics Mannheim GmbH, a company organized
under the laws of Germany which is the majority stockholder of Maker (“Holder”).

 

WHEREAS, Maker entered into that certain Grid Promissory Note, effective as of
November 28, 2016, in favor of Holder, which provides for an unsecured loan of
up to one million United States dollars (U.S.$1,000,000.00) (the “Note”), and
which, pursuant to the existing terms and conditions of the Note, becomes due
and payable on October 31, 2017 (the “Maturity Date”); and

 

WHEREAS, Maker and Holder desire to amend the Note to extend the Maturity Date
as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Maker and Holder hereby agree as follows:

 

1.     Recitals; Definitions. The recitals set forth above are true and correct,
and incorporated herein by reference. Capitalized terms used but not defined in
this First Amendment shall have the meanings ascribed to them in the Note.

 

2.     Amendment. The first sentence of Section 1 of the Note is hereby deleted
and replaced in its entirety as follows:

 

Maker shall pay to Holder the entire unpaid Principal and any and all accrued
and unpaid Interest thereon on 31st October, 2018.

 

3.     Miscellaneous. This First Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument. All
references to the “Note” in the Note shall mean the Note as modified by this
First Amendment. Except as set forth in this First Amendment, the Note shall
remain unchanged and in full force and effect and is hereby ratified and
confirmed as so amended.

 

[ Signature Page Follows ]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of Maker and Holder have caused this First Amendment to
be executed as of the day and year first above written.

 

 
ERBA Diagnostics, Inc.,
a Delaware corporation
              By:

/s/ David Barka

   
Name: David Barka
Title: Interim Chief Executive Officer
     
Erba Diagnostics Mannheim GmbH,
a company organized under the laws of Germany
             

By:

/s/ Suresh Vazirani

   

Name:  Suresh Vazirani

Title: Managing Director

 